Name: 2012/505/EU: Commission Implementing Decision of 17Ã September 2012 on the recognition of Egypt pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2012) 6297)
 Type: Decision_IMPL
 Subject Matter: Africa;  organisation of transport;  maritime and inland waterway transport;  employment;  education
 Date Published: 2012-09-19

 19.9.2012 EN Official Journal of the European Union L 252/57 COMMISSION IMPLEMENTING DECISION of 17 September 2012 on the recognition of Egypt pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2012) 6297) (2012/505/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular the first subparagraph of Article 19(3) thereof, Having regard to the requests from Cyprus on 13 May 2005, from the United Kingdom on 25 September 2006 and from the Hellenic Republic on 26 October 2006 Whereas: (1) According to Directive 2008/106/EC Member States may decide to endorse seafarers appropriate certificates issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation (IMO) Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention) (2), as revised in 1995. (2) The requests for the recognition of Egypt were submitted by letters of 13 May 2005 from Cyprus, of 25 September 2006 from the United Kingdom and of 26 October 2006 from the Hellenic Republic. Following these requests, the Commission assessed the training and certification system in Egypt in order to verify whether Egypt meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. That assessment was based on the results of an inspection carried out by experts of the European Maritime Safety Agency in December 2006. During that inspection certain deficiencies in the training and certification systems were identified. (3) The Commission provided the Member States with a report on the results of the assessment. (4) By letters of 16 February 2009, 21 September 2010 and 20 December 2011, the Commission requested Egypt to provide evidence demonstrating that the deficiencies identified had been corrected. (5) By letters of 12 November 2009, 25 November 2010 and 28 February 2012, Egypt provided the requested information and evidence concerning the implementation of appropriate and sufficient corrective action to address the deficiencies identified during the assessment of compliance. (6) The outcome of the assessment of compliance and the evaluation of the information provided by Egypt demonstrates that Egypt complies with the requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Egypt is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 September 2012. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) Adopted by the International Maritime Organisation.